Case: 20-60887     Document: 00516402211         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 21, 2022
                                  No. 20-60887
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Kevin David Hernandez-Marchante,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 998 631


   Before Higginbotham, Higginson, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Kevin David Hernandez-Marchante, a native and citizen of El
   Salvador, petitions for review of the decision of the Board of Immigration
   Appeals (BIA) dismissing his appeal from the denial by an immigration judge



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60887      Document: 00516402211          Page: 2    Date Filed: 07/21/2022




                                    No. 20-60887


   (IJ) of asylum, withholding of removal, and relief under the Convention
   Against Torture (CAT). As a threshold matter, Hernandez-Marchante
   argues that based on recent case law, the IJ did not have jurisdiction and we
   should, thus, terminate these proceedings because his initial notice to appear
   (NTA) did not contain the date and place of his first immigration hearing.
          In Niz-Chavez v. Garland, 141 S. Ct. 1474, 1485 (2021), the United
   States Supreme Court concluded that an NTA sufficient to trigger the stop-
   time rule must have all of the requisite information in a single document.
   However, Hernandez-Marchante is not seeking cancellation of removal such
   that the time-stop rule is applicable. Accordingly, we decline to terminate for
   lack of jurisdiction.
          On appeal, Hernandez-Marchante argues that he is entitled to relief
   based on a showing of past persecution and a fear of future persecution on
   account of his membership in a particular social group, namely witnesses to
   gang violence in El Salvador. He further argues that it is more likely than not
   that he would be tortured and that government officials would acquiesce in
   his torture if he were to return to El Salvador. Moreover, he argues that the
   IJ should have granted him discretionary humanitarian asylum based on his
   past persecution.
          We generally have authority to review only the decision of the BIA,
   but we will consider the IJ’s decision when it influenced the determination of
   the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Here, “although
   the BIA agreed with the IJ’s analysis in certain respects, the BIA’s decision
   does not rely on the IJ’s decision, and thus our review is confined to the BIA’s
   analysis and reasoning.” Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th
   Cir. 2010). We review the BIA’s rulings of law de novo and its findings of
   fact for substantial evidence.      Zhu, 493 F.3d at 594; see 8 U.S.C.
   § 1252(b)(4)(B).




                                          2
Case: 20-60887      Document: 00516402211          Page: 3    Date Filed: 07/21/2022




                                    No. 20-60887


          Regardless    of   whether     Hernandez-Marchante        demonstrated
   persecution, he has not established that any persecution he suffered was on
   account of his membership in a particular social group because his proposed
   group, witnesses of gang violence in El Salvador, is too amorphous to be
   defined with any particularity. See Hernandez-De La Cruz v. Lynch, 819 F.3d
   784, 786-87 (5th Cir. 2016) (stating that former informants do not constitute
   a cognizable particular social group). Moreover, Hernandez-Marchante
   cannot establish that the central reason for his harassment by gang members
   was because he witnessed a shooting, especially where he testified that gang
   members repeatedly harassed him solely because he refused to join the gang.
   See Gonzales-Veliz v. Barr, 938 F.3d 219, 228-29 (5th Cir. 2019). Mere
   criminality is not a basis for asylum. See Thuri v. Ashcroft, 380 F.3d 788, 792-
   93 (5th Cir. 2004); Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004).
          Because Hernandez-Marchante was not entitled to asylum, he
   necessarily cannot establish that he was entitled to withholding of removal,
   which requires a higher standard of proof. See Chen v. Gonzales, 470 F.3d
   1131, 1135, 1138 (5th Cir. 2006). In addition, an alien seeking relief under the
   CAT must satisfy a rigorous standard because he must provide proof of
   torture and not merely persecution. Id. at 1139. The incidents and threats
   Hernandez-Marchante described did not rise to the level of torture. See 8
   C.F.R. § 208.18(a)(1) (defining torture as “any act by which severe pain or
   suffering, whether physical or mental, is intentionally inflicted on a person…
   by or at the instigation of or with the consent or acquiescence of a public
   official or other person acting in an official capacity.”); § 208.18(a)(2)
   (“Torture is an extreme form of cruel and inhuman treatment and does not
   include lesser forms of cruel, inhuman[,] or degrading treatment or
   punishment that do not amount to torture.”). Furthermore, Hernandez-
   Marchante cannot establish that any torture would involve “sufficient state
   action.” Tamara-Gomez v. Gonzales, 447 F.3d 343, 350-51 (5th Cir. 2006).




                                          3
Case: 20-60887     Document: 00516402211          Page: 4   Date Filed: 07/21/2022




                                   No. 20-60887


         We are precluded from reviewing Hernandez-Marchante’s assertion
   that the IJ should have granted humanitarian asylum because he did not raise
   this specific argument before the BIA and, thus, failed to exhaust his
   administrative remedies. See 8 U.S.C. § 1252(d)(1); Kane v. Holder, 581 F.3d
   231, 237 (5th Cir. 2009). The evidence does not compel a conclusion
   contrary to the BIA’s determination that Hernandez-Marchante did not
   qualify for asylum, withholding of removal, or protection under the CAT. See
   Chen, 470 F.3d at 1134.
         Accordingly, the petition for review is DENIED, in part, and
   DISMISSED, in part.




                                        4